 In the Matter Of COHN-HALL-MARY COMPANY,EMPLOYERandGAR-MENT SHIPPING & RECEIVING CLERKS, WAREHOUSEMEN, DRIVERS &HELPERSLOCAL 994, INTERNATIONALBROTHERHOOD OF TEAMSTERS,.CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, PETITIONERCase No. 21-RC-847.-Decided September 23, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.1The Employer made a motion to dismiss the hearing on the grounds that a consentelection had been held and that the results of that election were determinative.Thehearing officer denied this motion.The Employer further moved that the Board processthe challenges which were made in the consent election and then dismiss the petitionif the results warrant it.On June 29,1949, the election referred to by the Employerwas set aside by the Regional Director in a Report on Challenges and Order Setting AsideElection on the grounds that there had been a fundamental"failure of meeting of minds"in regard to the unit as set forth in the consent election stipulation made by Employerand Petitioner.In that election 9 votes were cast for the Petitioner,with 13 voteschallenged by the Petitioner on the ground that these employees were not to be includedin the unit.The Employer agrees that there was a failure of meeting of minds as to theconsent agreement, but disagrees with the Regional Director's reasons for making suchfinding.It is plain that the Regional Director,in accordance with Section 203.54 (a) ofthe Rules and Regulations of the National Labor Relations Board,acted within his author-ity.The hearing officer's denial of the motion to dismiss the hearing is affirmed.Wedeny the Employer'smotion to dismiss the petition.86 N. L. R. B., No. 21.867351-50-vol. 86-8101 102DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Petitioner seeks a unit of all shipping and receiving clerks,warehousemen, packers, wrappers, order fillers, and drivers, excludingall office and clerical employees, professional employees, guards, andall supervisors as defined in the Act.The Employer agrees as to theinclusion of these employees in the proposed unit, but contends thatfloorboys, checker-calculators, checker-comparers, billers, and fanfoldoperators should also be included.The Employer is engaged in the distribution of textiles-on a Nation-wide basis.It operates in Los Angeles a warehouse and an officelocated about 20 blocks from each other.Textiles and other materialsare received at the warehouse and stored for eventual shipment tocustomers.Employed at the office are office and record-keeping em-ployees and a sales force.The employees whom the Employer con-tends should be included in the unit are mainly engaged in the dutiesof stock record keeping at the office.Checker-calculatorscheck the actual papers coming from the ware-house for the purpose of calculating the shipping costs and charges.These calculations are used within the billing department itself.These employees are presently located at the Office.2Floorboysact as runners between the stockrooms and offices and han-dle samples and sample cuts.They spend a portion of their timein the warehouse every day either cutting off samples or bringingback sample cuts to the office for distribution.They deliver thesesamples to the customers and write many of the orders eventually usedfor shipping and filling at the warehouse.There was testimony thatthese floorboys are salesmen trainees, with an eventual, normal ex-pectancy of becoming salesmen.Billersandfanfold operatorsperform work that is interchangeable.They do the billing of the merchandise shipped from the Los Angeleswarehouse to the Employer.This is wholly paper work.Thechecker-comparersalso do paper work and apparently workin close association with the other employees in the disputed group.All of the categories of employees contended by the Employer toconstitute an appropriate unit have the same working hours, sameholidays and vacations, and work under the same health, bonus, andpension plan.Rates of pay of all the employees are approximatelythe same with any differences based on longevity of service.On the other hand, although there is some transfer among and be-tween the various jobs at the warehouse and certain of the clerical2 There was testimony that because of crowded conditions in Los Angeles, the Employerhas been obliged to depart from its usual practice of having the warehouse and the record-keeping employees in one building.Arrangements are now being made to move thechecker-calculators to the warehouse building.This move is being delayed pending arrivalof calculating machines. COHN-HALL-MARX COMPANY103record-keeping jobs, transfers are limited by the technical knowledgerequired for certain of the clerical jobs, such as the ability to operatethe bookkeeping machines.The west coast divisional manager ofthe Employer testified that the change of status of the employees isbasically progression and advancement rather than a true inter-change between departments, although some interchange does occur.It appears moreover, that, at least from a supervisory standpoint,-there is a clear division between the office employees and the ware-house employees.The Employer's supervisory hierarchy consists ofthe divisional manager, a general office manager in charge of all em-ployment, located in the main office, and under him, a. warehouse fore-man located in the warehouse.The divisional manager testifiedthat "All of our instructions really emanate from . . . the generalofficemanager, but if it has to do with physical work that is beingdone at the warehouse itself, those orders are given by [the warehouseforeman] . . . ."Further, it is clear from the record that the greater part of thework performed at the warehouse is physical work and that thegreater part of the work done at the main office is paper work.Mostof the Employer's billers and all of the calculators, with one excep-tion, are women:These women employees do not regularly performphysical warehouse work, although on occasion they perform some.The Employer maintains a perpetual inventory and when there is astock record variance, main office employees may go over to the ware-house for the purpose of rechecking the inventory.Normally, how-ever, the actual physical inventory would be taken by the men withinthe warehouse themselves.On the basis of those facts and on the entire record in the case,including the separate location and supervision of warehouse em-ployees, their lack of interests in common with those of the generaloffice, sales, and record-keeping employees, and the absence of anybargaining history, we find 3 that the following employees constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All shipping and receiving clerks, warehousemen, packers, wrap-pers, order fillers, and drivers at the Employer's Los Angeles, Califor-nia, warehouse, excluding all office and clerical employees, floorboys,checker-calculators, checker-comparers, billers, fanfold operators,professional employees, guards, and supervisors as defined in the Act.3Matter of MayflowerSalesCompany,78 N. L. R. B. 69. Cf.Matter of ThalhimerBrothers, Inc., 77 N.L. R. B. 1249;Matter ofMilllron's, 72N. L. R. B. 69. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Garment Shipping & Receiving Clerks, Warehousemen,Drivers & Helpers Local 994, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.